DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 05/20/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim amendments dated 05/20/2021 have resolved the prior objections to claims 21 and 28 seen in the prior Non-Final Rejection dated 12/16/2020. Therefore, the prior claim objections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claims 21 and 28 were amended in the most recent claim set entered into the record dated 02/27/2020, to include the following limitations, “wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas is different than the hydrogen, the methane, the natural gas, and the coke oven gas.”
The MPEP in section 2173.05(i) states, “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
The claims and specification as originally filed do not provide basis for the negative limitation referenced above seen in independent claims 21 and 28. 
Regarding applicant’s arguments seen on pages 10-11 of applicant’s arguments/remarks dated 05/20/2021 addressed to the rejection of claims 21-40 under 35 USC 112(a):
(1) the statement, “The sparing use of stabilizing gas is necessary because this gas has to be bought in and, owing to its better combustibility, is usually more expensive than the combustion gas,” provides no substantive support for the absence of the negative claim limitation in the disclosure. Further, the primary reference Munshi et al. US 8,091,536 (Munshi) discloses where a hydrogen stabilizing gas is different from a combustion gas, such as natural gas. For reference on how this is disclosed see the 35 USC 103 rejections of claims 21 and 28 below. Sparring us of the combustion gas is not an omission of the use of the stabilizing gas, but rather a clear 
(2) fails to address the absence of the negative limitation in the disclosure.
(3) the proclaimed knowledge of one of ordinary skill in the art is not sufficient to overcome the omission of the negative limitation in a 35 USC 112(a) type analysis. Further, the examiner considers applicant’s ambiguity as to what is the stabilizing gas through the continued use of the unsupported negative claim limitation to create uncertainty to a person of ordinary skill in the art as to what is the scope of the stabilizing gas that is used in applicant’s invention sought for patent and whether the stabilizing gas could contain hydrogen or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 (Munshi) in view of Collier et al. US 5,787,864 (Collier).
Regarding claim 21, Munshi discloses a combustion chamber to which a mixture of air, a combustion gas, and a stabilizing gas is to be supplied, wherein the combustion gas has a heating value that is variable and lower than the stabilizing gas (Figs.6, 7 and 10, Col.13 L.12-45 detail where hydrogen has a higher net heat release rate than a variable heat release rate of natural gas), wherein the stabilizing gas comprises hydrogen, wherein the combustion gas is natural gas which is not one of the hydrogen gas, wherein the stabilizing gas enables the internal combustion engine to be 
Munshi fails to disclose a lambda value measuring sensor configured for measuring a lambda value measuring  as an engine variable, a pressure sensor for measuring a pressure of the mixture of air, combustion gas, and the stabilizing gas in said combustion chamber during combustion; a control device connected to the lambda value measuring sensor, wherein said control device is configured to adjustably control via a stabilizing gas regulating valve a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured pressure of the mixture of the combustion gas and the stabilizing gas.
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.8-Col.10 L.23, Figures 21, 21b, and 22) discloses a lambda value measuring sensor for measuring a 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Munshi by the disclosure of Collier as to provide a lambda value measuring sensor for measuring a lambda value as an engine variable, a control device connected to the lambda value measuring sensor, a pressure sensor that measures a pressure of a mixture of combustion gas, stabilizing gas and air in the combustion chamber during the combustion, using the pressure transducers for measuring the engine power output as part of a feedback to the controller, where providing plural pressure transducers provides a means to detect cylinder misfire in each of the respective cylinders, as well as air flow and emissions levels as to provide a control feedback loop for regulating the air fuel mixture and stabilizing gas delivery with respect to each of cylinders in order to further optimize the emissions and power output of the engine as disclosed by Collier in Col.5 L.24-34.
Regarding claim 22, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi fails to disclose an oxygen sensor being connected to the control device.
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.45-Col.20 L.23, and Figure 22) discloses oxygen sensor being connected to a control device (Col.19 L.45-Col.20 L.23 details Sensor 6 as measuring O2 and connected to control unit 14).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier still further by the disclosure of Collier as to provide an oxygen sensor, in order to reduce emissions through generating control signals to be sent to the controller using an oxygen sensor in the exhaust stream in Col.5 L.13-23.
Regarding claim 24, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi fails to disclose wherein said combustion chamber is a first pressure chamber of a plurality of pressure chambers, said pressure sensor being a first pressure sensor of a plurality of pressure sensors, each of said plurality of pressure chambers being connected to precisely one respective pressure sensor of said plurality of pressure sensors.
Collier however discloses, wherein said combustion chamber is a first pressure chamber of a plurality of pressure chambers, said pressure sensor being a first pressure sensor of a plurality of pressure sensors, each of said plurality of pressure chambers being connected to precisely one respective pressure sensor of said plurality of pressure sensors (Col.18 L.5-10 disclose engine comprising multiple cylinders or pressurized combustion chambers, where Col.19 L.65-Col.20 L.1 discloses each cylinder having a separate in-cylinder pressure sensor).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier still further by the disclosure of Collier as to provide plural pressure transducers as a means to detect cylinder misfire in each of the respective cylinders and provide a control feedback loop for regulating the air fuel mixture in each of the respective cylinders in order to further optimize the emissions and power output of the engine as disclosed by Collier in Col.5 L.24-34.
Regarding claim 26, Munshi in view of Collier discloses the limitations of claim 21 as discussed above, where Munshi (Figure 2) further discloses a first mixing device (240) configured to produce a premix of combustion gas and air (injector 240 provides a combustible gas which is pre-mixed with intake air from intake port 230 prior to entering the combustion chamber as detailed in Col. 9 L.33-51) and a second mixing device (220), which is 
Regarding claim 27, Munshi in view of Collier discloses the limitations of claim 21 as discussed above, where Munshi (Figure 1, Col.7 L.62- Col.8 L.47) further discloses wherein the stabilizing gas regulating valve (114), connected to said control device (115), is arranged in a stabilizing gas supply line (116) for providing the stabilizing gas, further Collier in Figure 22 depicts fuel injector 4 or stabilizing gas regulating valve as connected to a stabilizing gas fluid inflow or supply line.
Regarding claim 28, Munshi discloses a method for operating an internal combustion engine, said method comprising supplying a mixture of air, combustion gas and a stabilizing gas to a combustion chamber, wherein the combustion gas has a heating value that is variable and lower than the stabilizing gas (Figs.6, 7 and 10, Col.13 L.12-45 detail where hydrogen has a higher net heat release rate then natural gas than a variable heat release rate of natural gas), wherein the stabilizing gas comprises hydrogen, 
Munshi fails to disclose measuring a lambda value as an engine variable using a lambda value measuring sensor connected to the control device, measuring a pressure of the mixture of air, combustion gas, and the stabilizing gas in the internal combustion engine and adjustably controlling via a stabilizing gas regulating valve a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured pressure.
Collier (Col. 3 L.45-56, Col.5 L.5-38, Col.19 L.8-Col.10 L.23, Figures 21, 21b, and 22) discloses measuring a lambda value as an engine variable by a lambda value measuring sensor connected to the control device (Col.3 L.45-56, Col.5 L.8-13, Col.5 L.20-23, disclose a lambda value measuring sensor such as an air intake volume sensor (2), throttle sensor (3), oxygen or emission sensor (6), where intake air, oxygen, or emissions are considered to be lambda values respectively and all of which are connected to control device 14); a pressure sensor (9) for measuring a pressure of the mixture of air, combustion gas, and the stabilizing gas in said combustion chamber during combustion; wherein said control device (14) is configured to adjustably control via the stabilizing gas regulating valve (4) a quantity of the stabilizing gas added to the mixture and supplied to the combustion chamber before or during combustion based on the measured lambda value and the measured pressure of the mixture of the combustion gas and the 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Munshi by the disclosure of Collier as to measure a lambda value as an engine variable by a lamb da value measuring sensor, measure a pressure of the mixture of air, combustion gas, and the stabilizing gas in the internal 
Regarding claim 29, Munshi in view of Collier discloses the limitations of claim 28 as discussed above.
Munshi fails to disclose an oxygen sensor connected to the control device.
Collier discloses oxygen sensor (Col.19 L.45-Col.20 L.23 details Sensor 6 as measuring O2) connected to the control device (14).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further by the disclosure of Collier as to provide an .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hirohide Abe JP 2007270719 (Abe).
Regarding claim 23, Munshi in view of Collier discloses the limitations of claim 21 as discussed above.
Munshi in view of Collier fail to disclose wherein at least one ionic sensor is provided to sense the combustion state.
Abe (Abstract) discloses wherein at least one ionic sensor is provided to sense the combustion state within said combustion chamber (paragraphs [0002, 0006-0008, 0027, 0040] Figures 1 and 2 detail an ion current sensor (7, 8, 33) as measuring an ion current within the combustion chamber after ignition of the gas mixture).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier by the disclosure of Abe to provide an ionic sensor which senses the combustion state in order to provide a means to observe the combustion state when it is active and to assist in diagnosing the .

Claims 25 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hoshino et al. US 6,502,549 (Hoshino).
Regarding claim 25, Munshi in view of Collier disclose the limitations of claim 21 as discussed above.
Munshi in view of Collier fail to disclose wherein said control device is configured to calculate a time variable characteristic of a speed of combustion of the combustion gas present in said combustion chamber from the measured pressure from said pressure sensor, and is further configured to control the quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable.
Hoshino (Abstract, Col.1 L.5-13, Col. 1 L.63 – Col. 2 L.33, Col.3 L.30-Col.4 L.48, Col.5 L.10-39, Col.6 L.9-40, Figures 1 & 2) discloses wherein said control device (15) is designed to calculate a time variable that is characteristic of the speed of the combustion of the gas present in the at least one combustion chamber from said pressure sensor (9),  the measurement values of the at least one sensor (9), and is further configured to control the quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable (Col.3 L.30-Col.4 L.48, Col.5 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further by the disclosure of Hoshino configure said control device as to calculate a time variable characteristic of a speed of combustion of the combustion gas present in said combustion chamber from the measured pressure from said pressure sensor, and to further a control a quantity of the stabilizing gas supplied to said combustion chamber based on the calculated time variable in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claims 31 and 32, Munshi in view of Collier disclose the limitations of claim 28 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas comprises calculating a time variable characteristic of a speed of combustion of the mixture of combustion gas, stabilizing gas, and air present in the combustion chamber from the measured pressure, and controlling the quantity of the stabilizing gas supplied to the combustion chamber based on the time variable; wherein said adjustably controlling the quantity of the stabilizing gas further comprises altering by a same factor the quantity of the stabilizing gas and of the combustion gas depending on the time variable.
Hoshino (Abstract, Col.1 L.5-13, Col. 1 L.63 – Col. 2 L.33, Col.3 L.30-Col.4 L.48, Col.5 L.10-39, Col.6 L.9-40, Figures 1 & 2) discloses wherein said adjustably controlling the quantity of the stabilizing gas comprises calculating a time variable characteristic of a speed of combustion of the mixture of combustion gas, stabilizing gas, and air present in the combustion chamber from the measured pressure, and controlling the quantity of the stabilizing gas supplied to the combustion chamber based on the time variable; wherein said adjustably controlling the quantity of the stabilizing gas further comprises altering by a same factor the quantity of the stabilizing gas and of the combustion gas depending on the time variable (Col.3 L.30-Col.4 L.48, Col.5 L.10-39 detail measuring in-cylinder pressure to determine a heat generation rate, where ideal and non-ideal patterns of the heat generation rate are depicted in Figures 2 (a) and 2 (b), the heat 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosure of Munshi in view of Collier further by the disclosure of Hoshino as to adjustably control the quantity of the stabilizing gas by calculating a time variable characteristic of a speed of combustion of the mixture of combustion gas, stabilizing gas, and air present in the combustion chamber from the measured pressure, and controlling the quantity of the stabilizing gas supplied to the combustion chamber based on the time variable as to provide a control device that is designed to use the measurement values of a sensor, as a time variable that is characteristic of the speed of the combustion of the gas present in a combustion chamber, and perform the control operation in dependence on the time variable, the quantity of the stabilizing gas supplied to the at least one combustion chamber in order to increase the fuel economy and reduce the release of the unregulated 
Regarding claim 33, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28 and 31 as discussed above.
Munshi in view of Collier fail to disclose wherein the internal combustion engine has a plurality of combustion chambers, said adjustably controlling the quantity of the stabilizing gas further comprises calculating an individual time variable for each respective combustion chamber, and each individual time variable calculated as a maximum value, minimum value, mean value, or median of the individual time variables.
Hoshino however discloses wherein the internal combustion engine has a plurality of combustion chambers, said adjustably controlling the quantity of the stabilizing gas further comprising calculating an individual time variable for each respective combustion chamber, and each individual time variable being calculated as a maximum value, minimum value, mean value, or median of the individual time variables (Col.2 L. 13-18 details determining net heat generation rate for each of plurality individual cylinders, Col. 4 L.23-48 detail controlling plural individual cylinders individually in response to the net heat generation rate, where Col.5 L.10-39 and Figure 2 detail the net heat generation rate reflects a combustion time and is based on the timing of the crankshaft, where Figures 11-13 and Col.7 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the disclosure of Hoshino as to provide a control device that is designed to calculate from the measurement values of the sensor a time variable that is characteristic of the speed of the combustion of the gas present in the at least one combustion chamber, and to perform a control operation based on the time variable the quantity of the stabilizing gas supplied to the at least one combustion chamber in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced computational complexity of the system by Hoshino in Col.1 L.5-13, Col.1 L.63-Col.2 L.33.
Regarding claim 34, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28 and 31 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure progression in the combustion chamber by the pressure sensor, and using the measured pressure progression to calculate the time variable.
Hoshino however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure progression in the combustion chamber by the pressure sensor, and using the measured pressure progression to calculate the time variable (Col.3 L.66 - Col.4 L.37 detail calculating a heat generation rate depicted in Figure 2 as a pressure progression of at least one combustion chamber using an in-cylinder pressure sensor, where Col.5 L.10-39 and Figure 2 detail, the net heat generation rate reflects a combustion time and is based on the timing of the crankshaft, where Figures 11-13 and Col.7 L.15-L.61 detail estimating a combustion time and determining whether the combustion time is within an acceptable range bounded by maximum and minimum values as depicted in Figure 11 in step 1104 or Figure 13  in step 1304).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosure of Munshi in view of Collier further in view of Hoshino still further by the teachings of Hoshino as to provide wherein said adjustably controlling the quantity of the stabilizing gas further comprises measuring a pressure progression in the combustion chamber by the pressure sensor, and using the measured pressure progression to calculate the time variable in order to increase the fuel economy and reduce the release of the unregulated components in the exhaust gas as disclosed, while maintaining a reduced 
Regarding claim 35, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 33 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises calculating a heating progression from a difference 5between the pressure progression and a motored pressure progression, calculating a cumulative heating progression as an integral of the heating progression, and using the cumulative heating progression to calculate at least one of the time variable and the individual time variable.
Hoshino however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises calculating a heating progression from a difference 5between the pressure progression and a motored pressure progression, calculating a cumulative heating progression as an integral of the heating progression, and using the cumulative heating progression to calculate at least one of the time variable and the individual time variable (Col.2 L.19-L.25 details a combustion control device having an in-cylinder pressure detector for detecting the in-cylinder pressure in connection with the combustion engine; apparatus for estimating the heat generation rate with respect to the angle of the crank shaft of the cylinder according to the out-put from said in-cylinder pressure sensor, Col.3 L.50-
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Hoshino as to provide a means to monitor the net heat generation rate with respect to in-cylinder pressure over a range of pressure progressions in relation to crank angle timing in order to reduce measurement error in the controller as to improve the controllers operation and related efficiency of the engine. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Galindo et al. US 20110301826 A1 (Galindo).
Munshi in view of Collier disclose the limitations of claims 28 and 29 as discussed above.
Munshi in view of Collier fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas comprises increasing the quantity of the stabilizing gas if the determined lambda value falls below a lower lambda limit value.
Galindo however discloses wherein adjustably controlling a quantity of stabilizing gas comprises increasing the quantity of the stabilizing gas relative to a combustion gas if the determined lambda value falls below a lower lambda limit value (paragraphs [0048, 0055-0059] and Figs. 3 and 3a detail control of a hydrogen and gasoline or other secondary fuel and increasing the quantity of hydrogen or stabilizing gas if the determined lambda value falls below a lean limit lambda value).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to the teachings of Munshi in view of Collier further by the teachings of Galindo as to provide a means to regulate the fuel air ratio or lambda through control of the fuel supply as to maintain the engine close to stoichiometric combustion in order to ensure full combustion of the fuel and air as to reduce particulate and exhaust emissions as discussed by Galindo in paragraphs [0046, 0052, 0054].

Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munshi et al. US 8,091,536 in view of Collier et al. US 5,787,864 (Collier) further in view of Hoshino et al. US 6,502,549 (Hoshino) and still further in view of Morimoto et al. US 7,894,975 (Morimoto).
Regarding claims 36-38, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, 34, and 35 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprises using an instant of time at which the cumulative heating progression attains a defined proportion of its maximum as a time variable or as an individual time variable, a value of the proportion being between 30% and 80; wherein the value of the proportion is between 40% and 65%; wherein the value of the proportion is 50%.
 Morimoto discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises using an instant of time at which the cumulative heating progression attains a defined proportion of its maximum as a time variable or as an individual time variable, a value of the proportion being between 30% and 80%. (Col.1 L.57 – Col.2 L.8 details calculating MBF50 as a summation of combustion mass in one burning cycle where the summation is based on a series of cylinder pressure values, Col.4 L.44-Col.5 L.10 details calculating a summation of the heat release rate until the 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where the control input is detectable regardless a specific engine operation or injection pattern as disclosed by Morimoto in Col.1 L.58 - Col.2 L.8.
Regarding claim 39, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 34 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein the cumulative heating progression uses a 50% proportion, said adjustably controlling the quantity of the stabilizing gas further comprising indicating the time variable by a piston position expressed as an angular position of a corresponding crankshaft cranking, the piston position being measured from a top dead center in a direction of rotation of a crankshaft, the quantity of the stabilizing gas supplied to the at least one combustion 
Morimoto discloses wherein the cumulative heating progression uses a 50% proportion (Figure 2, cumulative heating progression is line 210, and a point MBF50 is when 50% of the mass in the combustion chamber is burned), said adjustably controlling the quantity of the stabilizing gas further comprising indicating the time variable by a piston position expressed as an angular position of a corresponding crankshaft cranking, the piston position being measured from a top dead center in a direction of rotation of a crankshaft (Crank angle (degCA) seen Figure 2, where the crankshaft angle directly corresponds to the piston position and a common datum in the art of internal combustion engines for measuring a crankshaft angle is at the top dead center position), the quantity of the stabilizing gas supplied to the at least one combustion chamber being controlled to a reference value of a 50% mass fraction burned point (Col.4 L.23-43 details control of the fuel delivery system in response to the MFB50 value).
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where 
Regarding claim 40, Munshi in view of Collier further in view of Hoshino disclose the limitations of claims 28, 31, and 34 as discussed above.
Munshi in view of Collier further in view of Hoshino fail to disclose wherein said adjustably controlling the quantity of the stabilizing gas further comprising selecting a first point located on the pressure progression and a second point located on the pressure progression for calculating the time variable, at least one of an absolute value of the pressure progression and a gradient of the pressure progression being used as a criterion for selecting at least one of the first point and the second point, and determining a value between time coordinates of the first point and the second point for the time variable using a division of 50%.
Morimoto however discloses wherein said adjustably controlling the quantity of the stabilizing gas further comprises selecting a first point located on the pressure progression and a second point located on the pressure progression for calculating the time variable, at least one of an absolute value of the pressure progression and a gradient of the pressure progression used as a criterion for selecting at least one of the first point and the second point, and determining a value between time coordinates of the first point and the second point for the time variable using a division of 50% (Col.5 L.41-Col.6 L.10, details reducing an error with an associated 
It would have been obvious to one with ordinary skill in the art, before the effective filling date of the claimed invention, to modify the disclosures of Munshi in view of Collier further in view of Hoshino still further by the teachings of Morimoto as to determine when 50% of the combustion products have been burned in order to maintain proper fuel injection, where the control input is detectable regardless of a specific engine operation or injection pattern as disclosed by Morimoto in Col.1 L.58 - Col.2 L.8, where Morimoto further details using a decision criterion in order to reduce an error associated with a measured heat release rate with respect to a given crank angle through comparing the slopes or gradients of several heat progression against a predetermined value as disclosed by Morimoto in Col.5 L.41-Col.6 L.10.




Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments presented on pages 11-15 of applicant’s remarks,  claims 21 and 28 as written state the following claim limitations from which are the basis of applicant’s arguments, “wherein the stabilizing gas comprises hydrogen, methane, natural gas, or coke oven gas, wherein the combustion gas does not include in its composition the hydrogen, natural gas, or coke oven gas.”
The claims as written are understood to satisfy the condition that the combustion gas cannot be the same as the stabilizing gas, meaning that when the stabilizing gas is selected to be hydrogen, the combustion gas does not include in its composition the hydrogen gas, but rather the combustion gas could be natural gas or methane. Where Munshi et al. US 8091536 B2 (Munshi) discloses where the stabilizing gas is hydrogen and the combustion gas is not one of the hydrogen gas, but rather natural gas or methane.
Regarding applicant’s arguments with respect to claim 30 seen on page 15 of applicant’s remarks, the examiner did not rely on only Collier in the rejection of claim 30. Rather, the examiner relied entirely on Galindo et al. US 20110301826 A1 (Galindo) in the rejection of the limitations of claim 30 as seen in prior Non-Final rejection in paragraphs [0060-0064].
The examiner maintains that Galindo discloses adjustably controlling a quantity of stabilizing gas comprises increasing the quantity of the stabilizing gas relative to a combustion gas if the determined lambda value falls below a lower lambda limit value (paragraphs [0048, 0055-0059] and Figs. 3 and 3a detail control of a hydrogen and gasoline or other secondary fuel and increasing the quantity of hydrogen or stabilizing gas if the determined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747